Buchanan, J.,
concurring in result.
My conclusion is that a reversal of this case is required because the plaintiff failed to establish that the defendant’s engineer, by the exercise of reasonable care, should have seen the perilous situation of plaintiff’s decedent in time to avoid the accident. In other words, the evidence does not show that the defendant was negligent. If it be conceded that it was, then there was no continuing negligence of the decedent that would bar recovery. The decedent’s negligence was in jumping out of the door as he did. That act of negligence put him in a situation of peril of which he was clearly unconscious. If there had been sufficient evidence to establish that the engineer should have seen him in that situation in time to save him by exercising reasonable care, then the plaintiff would have been entitled to recover. See Anderson v. Payne, ante, p. 712, 54 S. E. (2d) 82, decided today.
Mr. Justice Eggleston joins in this concurring opinion.